223 S.W.3d 221 (2007)
Walter RUSSELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66803.
Missouri Court of Appeals, Western District.
May 29, 2007.
*222 Mark A. Grothoff, Assistant State Public Defender Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Attorney General, Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before SMART, P.J., and ELLIS and SMITH, JJ.
Prior Report: 161 S.W.3d 420.

Order
PER CURIAM.
Walter Russell appeals from the motion court's order overruling, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of counsel. After a jury trial in the Circuit Court of Randolph County, the appellant was convicted of the class C felony of possession of a controlled substance, marijuana, in violation of § 217.360, and sentenced to a term of fifteen years in the Missouri Department of Corrections, to be served consecutively with the prison sentences he was already serving.
The appellant raises one point on appeal. He claims that the motion court erred in denying his Rule 29.15 motion, after an evidentiary hearing, because the findings and conclusions of the motion court, in denying his motion, that he did not receive ineffective assistance of counsel for trial counsel's stipulating at trial that the substance, with which he was charged with possessing illegally, was marijuana, are clearly erroneous.
We affirm pursuant to Rule 84.16(b).